Citation Nr: 0309374	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-04 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the neck 
with numbness of the fingers secondary to service-connected 
scars of the neck due to carbuncles.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  
Through the February 2000 statement of the case and the 
August 2001 supplemental statement of the case, the veteran 
and his representative have been notified of the evidence 
which would substantiate the claim and the evidence that has 
been considered in connection with the appeal.  The veteran 
was specifically notified of the VCAA by the Board in August 
2002.

Development of the veteran's claim was undertaken by the 
Board in August 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) without remanding the case to the RO.  As a result, 
the veteran underwent orthopedic and neurological VA 
examinations in March 2003, and VA treatment records from the 
Pittsburgh VA Medical Center dated from April 2002 to 
February 2003 were obtained.

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development, if necessary, and review of 
evidence initially developed by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.  This includes 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim taking into consideration the 
evidence obtained since the August 2001 
SSOC.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




